 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDFourjay Industries Inc.andTara S. Gardner. Case-9-CA-2163329 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 26 June 1985 Administrative Law Judge Wil-liam F. Jacobs issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding - to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative, lawjudge as modified below- and orders that the Re-spondent,, Fourjay Industries Inc.,Dayton, Ohio,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.'The judge recommended that a broad cease-and-desist order issueagainst the Respondent.However, we have considered this case in lightof the standards set forthinH,ckmott Foods,242 NLRB 1357 (1979), andhave concluded that a narrow cease-and-desist order is appropriate. Weshallmodify the judge's recommended Order accordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise deny em-ployment to employees because they concertedlycomplain about their working conditions or engagein protected concerted activity.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Tara Gardner and MarilynMcKinney immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed, and WE WILL make themwhole for any loss of earnings and other benefitsresulting- from their discharge, less any net interimearnings, plus interest.'WE WILL expunge from our files any referencesto the discharges of Tara Gardner and MarilynMcKinney on 27 December 1984 and we willnotify them that this has been done and that theevidence of these unlawful discharges will not beused as a basis for future personnel actions againstthem.FOURJAY INDUSTRIES INC.Mark G. Mehas-and Jack B. Baker, Esqs.,for the GeneralCounsel.Alex V DeMarco, Esq.,of Vandalia, Ohio, for the Re-spondent.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Thiscase wastried before me on 23 April 1985 at Dayton,Ohio. The charge was filed 11 January 1985 by Tara S.Gardner, an individual (Gardner), on behalf of herselfandMarilyn J. McKinney,also anindividual (McKin-ney). The complaint issued 25 February 1985 and wasamended on 13 March 1985. As amended, the complaintalleges thatFourjay Industries- (Respondent) terminatedGardner and McKinney because they engaged in pro-tected concerted activity in violation of Section8(a)(1)of the Act. Fourjay, in its timely filed answer, denied thecommission of any unfair labor practices.The parties were represented at the hearing and af-forded full opportunity to be heard and to present evi-dence and argument. Briefs were filed by both the Gen-eral Counsel and Respondent.On the entire record in the case, my observation of thedemeanor of the witnesses, and after giving full consider-ationof the briefs, I make the followingFINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTRespondent, an Ohio corporation with offices and aplace of business in Dayton, Ohio, has been engaged inthemanufacture and nonretail sale and distribution ofaudio speakers and related products. During the past 12months, a representative period, Respondent, in the278 NLRB No. 43 FOURJAY INDUSTRIES277course and conduct of its business operations,purchasedand received at its Dayton,Ohio facility products,goods,and materials valued in excess of $50,000 directlyfrom points outside the State of Ohio.The complaint alleges,the answer admits,and I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESThe two discharges,MarilynMcKinney and TaraGardner,were hired by Respondent in September 1979and April 1980,respectively,both as mold operators. InSeptember 1983 Gardner quit her job but after 2 monthsher supervisor David "Ron"Bicknell called her up andasked her to return for a couple of weeks because theCompany needed help. Gardner acceptedthe offer butthen stayed on the job until her discharge in December1984.1On 29March Gardner received her biannual employeeperformance review.Her attendance was evaluated asacceptable and her personal habits as good.The qualityof her work,knowledgeof her job, productivity,and at-titude were all graded outstanding.Her total point score,71, placed herin the overall category of outstanding.Under "SUPERVISOR'S COMMENTS"Bicknell noted, "Tarahas had health problems causing attendance problem.She is a verygood worker."Bicknell recommendedGardner forcontinued employmentand fora wage in-crease which she was awarded 5 April.McKinney also received her biannual employee per-formance review on 29 March.Like Gardner,McKin-ney's attendance was graded acceptable while her per-sonal habits were graded good.The qualityof McKin-ney's work and her knowledgeof her jobwere evaluatedas very good while her productivity and attitude weregraded outstanding.Her total pointswere 70, whichplaced her as an all round employee in the outstandingcategory.Under "SUPERVISOR'SCOMMENTS"Bicknellnoted:"Marilyn's attendance held her score down some.She is a good operator.,She needs to have confidence inherself.Sometimes her concentration is not real good!But overall she does a good job."Bicknell recommended McKinney,likeGardner, forcontinued employment and a wage increase which shesubsequently obtained,effective5April.Her next reviewwas scheduled for 1 October.McKinney's employment performance review was dis-cussed with her on 6April.During the discussion Bick-nell told her that she was doing great work except forher attendanceand told herthat he wished that he hadtwo more like Gardner andher.Apparentlynoting Bick-nell's comments about her lack of confidence, McKinneycomplained to Bicknell that he was checkingher worktoo much,always looking over her shoulder,taking partsout of the press and that this was making her feel inad-equate, as though she had been doing something wrong.Bicknell replied that her work was great,thathechecked everyone'swork, that she did not have self-con-fidence, and that she should because she was a goodworker.On 1 October McKinney received the employee per-formance review scheduled earlier. This time both herattendance and personal habits were graded "good," thehighest grade on the form for these categories. She wasevaluated outstanding for the quality of her work,knowledge of her job, productivity, and attitude. McKin-ney's points numbered 73 on the October review whichplaced her, once again, as an employee, in the outstand-ing category. Under "SUPERVISOR'S' COMMENTS," Bick-nell entered, "Marilyn does a good job for me. Keep upthe good work." Once again under "SUPERVISOR'S REC-OMMENDATION" Bicknell checked the blocks labeled,"CONTINUED EMPLOYMENT" and "CONSIDERATION FORPAY RAISE." The raise was 'subsequently approved andbecame'effective 4 October.Bicknell discussedMcKinney's performance reviewwith her on 5 October. Again he told her that she wasdoing good work. By this day, according to Bicknell,McKinney had gained confidence and, according toMcKinney, she did not have, much to say because Bick-nell had let up with the close checking of her work.McKinney testified that she felt that she and Bicknellhad come to an agreement on the subject.Gardner also received her scheduled performancereview on 1 October. Her attendance was.evaluated asacceptable and her personal habits as good. The qualityof her work, knowledge of her job, productivity, and at-tendance were all graded outstanding. Her total pointscore, 69, was at the very top of the "Very Good" cate-gory.Under "supervisor's comments" Bicknell -noted,"Tara is good at her job. My only criticism is her attend-ance. She has, had a period of illness." Under "SUPERVI-SOR'SRECOMMENDATIONS" Bicknell checked the boxesmarked "CONTINUED EMPLOYMENT" and "CONSIDER-ATION FOR A PAY INCREASE." Gardner accepted her ap-praisal without comment. Subsequently her raise was ap-proved effective 4 October. Bicknell testified that Gard-ner was normally pretty accurate and fairly quick buthad an attendance problem for a good many years, thussupporting his written appraisal of her.Bicknell testified that following their October employ-ee performance review Gardner and McKinney began totake advantage, of him by stretching and even breakingthe rules governing employees by frequently leavingtheir work areas without authorization or reason. He ex-plained that employees were to make all phone calls orrestroom visits during their 10-minute breaks, one in themorning and one in the afternoon or during lunchbreakbut that Gardner in particular took far too many breaks.Bicknell testified further that beginning about 1 Decem-ber he noticed a ,change in the attitudes of Gardner andMcKinney toward their work. He admitted that they hadbeen good employees up to this point and though theirattitudes had suddenly changed, he never bothered to askeither one why their attitudes had changed.Gardner testified with regard to this period of employ-ment that employees were in the habit of using thephones, left their work stations to do so, and that no one1Hereafter all dates are in 1984 unless otherwise indicated.was ever criticized, for this. ,Gardner testified with partic- 278DECISIONSOF NATIONALLABOR RELATIONS BOARDularity that Bicknell never once warned her about usingthe phone. Nor is there record evidence that eitherMcKinney or Gardner was ever warned or criticized formaking phone calls, visiting the restroom, or leavingtheirwork station prior to the day of their discharge.2In early November, according to Gardner, while shewas working in the assembly room, Bicknell approachedher and said, "I know I've been going through yourwork quite a bit, but its not you. I've just got a lot ofthings on my mind." Gardner agreed that Bicknell had,indeed, been going through her work quite a bit. On sev-eral occasions, including early November, Bicknell cameup to Gardner, patted her on the back, and said, "Goodjob, kid," or "You're one of the best workers I've got."During November Respondent was producing, amongother products, the SS8-WX, a plastic grill and speakerwhich fits into the ceiling. Production employees includ-ing Gardner were responsible for assembling these SS8-WXs by placing four paper blocks between the grill andspeaker and having the grill, through chemical reaction,glued to the speaker by means of these papers. The em-ployees had to assemble, check, and pack the assembledspeakers, and place their initials or numbers on the boxesafter inspection. There were frequent problems with get-ting the grills to stay stuck to the speakers and whensuch problems arose Gardner would simply use a newpaper to restick the grill to the speaker. All of "the pro-duction workers including Gardner had trouble with theSS8-WX product because the gluing papers came off oc-casionally for all of the employees. This was the appar-ent reason that Bicknell checked all of the work so close-ly, i.e., because the SS8's were such a problem. Howev-er,despite the many problems with production and thevery close inspection of the assembler's work, Gardnercredibly testified that none of her work on the SS8-WXspeakers was faulty and denied that Bicknell ever talkedto her about her work or ever criticized her for the qual-ity of her work,regardlessof how closely he checked it.According to McKinney, Bicknell's checking out of theSS8-WX speakers on the production line, in November,became fanatic as he constantly watched her over hershoulder as she worked on the pieces. This constantchecking of her work by Bicknell irritated McKinneyjust as it had earlier in -the year before Bicknell ceasedhis close surveillance of her.Inmid-December Bicknell called Gardner into hisoffice.He told her that he did not want to make her madbut that he had to talk to her about her attendance. Hesaid that other employees felt that he was showing herfavoritism by permitting her to be absent so often. - Hecomplained that Gardner was missing too many days andhe needed her at work. He said that he recognized thatGardner had had a lot of problems" but asked her, to'tryto improve her attendance. Though Gardner had misseda number of days prior to this discussion with Bicknell,she had always advised him in advance of the necessity2On the day of her dischargeBicknell accusedGardner ofleaving herwork station four tunes that morning. Gardner stated that she had doneso ,three times for valid reasons and explained that this was due, in part,because she had started work 2 hours earlier than usual that morning.aGardner, had, in fact, suffered several major illnesses as had othermembers of her family, thus accounting for her numerous absences.of her forthcoming absence and following this conversa-tion she was never absent again.According to Gardner's testimony, Bicknell's inspec-tion of her work became even more intense in mid-De-cember than it had been earlier. Bicknell testified that hepaid no more attention to supervising Gardner andMcKinney than he did to other employees. In any case,both Gardner and McKinney were extremely annoyedwith Bicknell's approach toward supervision, in particu-lar his tendancy, in -their view, to minutely check out orto closely inspect their work and their production. Con-sequently, just before Christmas, on Friday, December21,when Bicknell distributed boxes of chocolates to allof the employees in his department, as was his practiceeach holidayseason,Gardner decided not to accept thegift.Rather, she wrote the following note:Ron:Thank you very muchfor the candybut I don'tfeel like I really deserve it considering how mywork has been.Thank you anyway.Merry Christmas/s/ TaraThe note was clearly meant to be not only asarcastic re-jection ofBicknell'sgift buta meansof bringing to hisattentionGardner's dissatisfactionwith "this way he hadbeen treating her, going through her work and checkingit so closely" and "making her feel inadequate about herjob."After writingand, signingthe note she showed it toMcKinneyand explainedher intentions.After readingthe note McKinney stated that she"agreed with its con-tent, then signed hername toit just below Gardner's.McKinney testified that she did not accept the ''choco-lates and signedthe note for thesame reasonsthat Gard-ner had, namely the way Bicknell had been so closelychecking her work. After both employees had signedtheir namesto the note, Gardner took the two boxes ofchocolates and together with the note placed them onBicknell's desk. Then she and McKinney left for the dayand for the Christmas holidays. Bicknell was not presentat the time Gardner placed the note and chocolates onhis desk.Later, after Gardner and McKinney had left for theday, Bicknell discovered the chocolates and the note onhis desk. He testified that he did not understand, that thegiftswere personal and not work related, and that by re-fusing his gifts Gardner and McKinney had hurt his feel-ingsand upset his holidays.On the first workday after the holidays, 26 December,while McKinneywas ather-work station in the mold de-partment, Bicknell approached her and asked her whyshe had not accepted the chocolates. McKinney repliedthat they should discuss the matter in his office ratherthan there in the working area.Bicknellstarted' to walkaway then turned andsaid,"I want you to know you'vereally hurt my feelings." McKinney describedBicknell aslooking angry.On 27 December Bicknell called Gardner and McKin-ney into his office. He asked - them . what the problem FOURJAY INDUSTRIES279was, Gardner replied that she did not like the way Bick-nellwas going through her work and checking it soclosely and felt also that she had been singled out by himto be criticized for her attendance. She explained thatother employees including McKinney had as many ab-sences as she had. Bicknell then asked McKinney whather problem was. McKinney replied, "Basically, myproblem is the same as Tara's the way you've beenchecking our work."Thereafter both the subjects of close supervision andof attendance were discussed. With regard to the former,the SS8-WX job came up. McKinney had been workingon this product at the time and Bicknell had always beenintense about inspecting the SS8-WX line. She com-plained that Bicknell checked her work more closelythan he checked the work of other employees and that itwas as though he were trying to find something wrongwith her work. Gardner voiceda similargrievance.Bicknell explained that there had been problems with theproduct and that close inspection was necessary; that theCompany was behind schedule and was working over-time; that it needed good parts quickly; and that Bicknellwas checking all work to make sure the Company wassending good parts out.Despite this explanation bothGardner and McKinney rejected what he had to say onthe matter. They continued to make accusations concern-ing his checking up on them as though he were lookingfor something with' which to find fault. Bicknell testifiedthat he did not like these accusations;that it put him onthe defensive and as boss he did not feel as though heshould be put on the defensive.With regard to the attendance issue Gardner accusedBicknell of singling her out for a warning when therewere other employees with attendance records as bad as,or worse than, hers.When she specifically mentionedMcKinney, Bicknell took out McKinney's card and readitoff,noting that she had five excused and two unex-cused absences. Gardner then named two other employ-ees and accused Bicknell of being only critical of her at-tendance and not that of the other employees. Bicknellstated that her accusation was untrue. He agreed that thetwo-named employees did, in fact, have attendance prob-lems but that he had taken care of those problems. Gard-ner, however, rejectedBicknell's statement,became emo-tional, started to cry, and was accusatory, thus puttingBicknell once again on the defensive which, he testified,he did not deserve. Finally, amidst the turmoil, Bicknellstated that he did not think thiswas goingtowork outand that he was going to let Gardner go right then. AsGardner started toward the door, Bicknell turned toMcKinney and said, "You can go with her!" McKinneyasked, "Am I fired?" and Bicknell replied, "Yes!"Following the termination of Gardner and McKinney,on 27 December, Bicknell wrote two memoranda con-cerning the discharges:December 27, 1984Aftertalking to Tara Gardner this morning at10:12 a.m.inmy office, I decided to terminate herfrom her job in the molding department. She hashad a very negative attitude towards me in particu-lar, and herworkin general.She has also had a se-rious absentee record for which she was warned.She has missed 25 1/2 days this past year plus shehas been tardy 12 times. Recently her work hasbeen questionable, apparently due to her negativeattitude.She leaves her work station and uses thephone without permission among other things. Inmy opinion her presence was disruptive of the busi-ness of our department./s/ DavidR. BicknellDecember 27, 1984MarilynMcKinney was, dismissed at 10:10 thismorning when in my opinion her negative attitudewas disrupting the operation of our department. Sheand a co-worker have been disrespectful to me inparticular,and their co-worker in general,by theirnegative actions.Marilyn has shown a lack of inter-est in that she is frequently absent(19 times thisyear and tardy 5 times). She resented her workbeing checked and stated so. Her work while ade-quate most of the time was suspicious at others. Ifeel her friendship with a co-worker who was alsodismissed led to this unresolvable situation.Idefi-nitely feel that this move was a wise and just deci-sion on my part after giving it much thought./s/ David R. BicknellThese memoranda were sent to the Ohio Bureau of Em-ployment Services, apparently on the day of the dis-charge.About 1 January 1985 Gardner and McKinney visitedthe offices of the OhioBureauof Employment Servicesto file for unemployment benefits.While there, theywere informed that the bureau had received letters fromRespondent indicating reasons for their discharges. Thefollowing day they were givenpermissionto copy theseletterswhich turned out to be the above memorandawritten by Bicknell concerning their discharges.Withregard to the content of these memoranda Gardner testi-fied that Bicknell had never complained to her about at-titude and the first she had heard about Bicknell's dissat-isfaction with her attitude was when she read the memo-randum at the bureau office.ConclusionThere appears to be no argument that Gardner andMcKinney were indeed terminated on 27 December butthere appears to be some question as to the reason fortheir termination.Respondent's brief points out thatBicknellwas concerned about the attitude of GardnerandMcKinney. Gardner testified that she had neverheard anything, about her attitude until she read about itin Bicknell'smemorandumof 27 December, written afterdischarge.There is no inconsistency here. I find thatBicknell was not concerned with Gardner's attitude untilshe and McKinney manifested displeasure with Bicknellby concertedly rejecting his Christmas gift with a noteindicating unhappiness with the way he chose to closelysupervise their work and then later concertedly madetheir determined stand to argue their position at, what 280DECISIONSOF NATIONALLABOR RELATIONS BOARDturned out to be, their exit interview. Indeed, both Gard-ner's and McKinney's attitudes were evaluated as out-standing both in March and October. I find, therefore,thatBicknell's criticism of Gardner's attitude was, ineffect, a dissatisfaction with her insistence upon makingher and her coworkers' grievances known, both throughthe rejection note and through the 27 December argu-mentative discussion about the employees' grievances.Indeed, he as much as said so in his memorandum of 27December.4Respondent's brief notes that the record reflects thatBicknellwas concerned about Gardner's and McKin-ney's attentiveness, or lack thereof, to their assignedtasks.Yet, on the day they were fired, the discussion thattook place had nothing to do with the attentiveness ofthe terminated employees, but rather with the overatten-tiveness of Bicknell and his tendancy to so closely super-vise their work. Nor is there any indication in the recordthat Bicknell, before 27 December, ever criticized eitherGardner or McKinney for failure to be attentive to theirassigned tasks. Finally, inattentiveness was never men-tioned as such in Bicknell's memoranda of 27 December.Ifind that inattentiveness was not a true considerationbehind Respondent's decision to terminate Gardner andMcKinney.Respondent's brief also states that Bicknell was con-cerned with Gardner's and McKinney's poor attendancerecord. This is true. In Gardner's March Employee Per-formance Review, Bicknell commented, "Tara has healthproblems causing attendance problems," then recom-mended her for a pay increase, which she received. InGardner'sOctoberEmployee Performance Review,Bicknell commented, "Tara is good at her job. My onlycriticism of her is her attendance. She has had a periodof illness," then recommended her for another pay in-crease,which she received. In mid-December Bicknellspoke with Gardner once again about her attendance buttook no action against her. Thereafter, Gardner had per-fect attendance right up to the day of her discharge. Inmy opinion, if Bicknell was concerned enough to takeaction against Gardner because of her attendance record,he would have done so at the time he discussed the sub-ject,with her or earlier, at the time of her performancereviews, not weeks later, after she had apparently re-formed.Ifind that Gardner and McKinney were quite obvi-ously dissatisfiedwith Bicknell's very close supervisionof their work. They voiced their dissatisfaction by con-certedly refusing the gifts of candy which Bicknell gavethem and by signing the note which pointedly, if some-what sarcastically, announced their displeasure with hisclose supervision.When Bicknell took umbrage at theiraction and called them into the office to discuss thematter, Gardner and McKinney maintained their positionboth with regard to the close supervision issue and the4G C Exh. 4 "Marilyn McKinney was dismissed at 10 10 this morn-ing when in my opinion her negative attitude was disrupting the oper-ation of our department . , She resented her work being checked andstated soI feel her friendship with a co-worker who was also dis-missed led to this unreasonable situation " Thus, Bicknell not only object-ed to the subject matter of their grievance but to the concerted nature oftheir pursuing its solutionmatter of Bicknell'salleged singling out of Gardner forcriticism of her attendance record.The more the twoemployees argued their position the angrier Bicknellbecame, primarily because, as he testified,-he was put onthe defensive and as boss he did not feel as though heshould be put on the defensive.I find that Bicknell ter-minated Gardner and McKinney because they concerted-ly complained about their'working conditions,that thisconcerted activity was protected underthe Actand thatby discharging the two employees for the reasons stated,Respondent violated Section 8(a)(1) of theAct.5Allother reasons proffered by Respondent for their termina-tions were pretextual.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative actions de-signed to effectuate the policies of the Act.Having found that Respondent unlawfully terminatedTara Gardner and Marilyn McKinney, I shall recom-mend that Respondent offer them immediate reinstate-ment to their former positions or, if such jobs no longerexist, to substantially equivalent positions, without loss ofseniority or other rights and privileges, discharging, ifnecessary, any replacement, and make them whole forany loss of earnings they may have suffered by reason oftheir unlawful terminations, by payment to them of sumsof money equal to the amounts that they normally wouldhave earned from the date of their termination to thedate of which a bona fide offer of reinstatement is made,with interest thereon to be computed in the manner pre-scribed in F.W. Woolworth Co.,90 NLRB 289 (1950),andFlorida Steel Corp.,231 NLRB 651 (1977).6CONCLUSIONS OF LAW1.Respondent is, and at all times material has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent violated Section 8(a)(1) of the Act byterminating Tara Gardner and Marilyn McKinney be-cause they concertedly complained to Respondent re-garding their working conditions, in order to discourageemployees from engaging in protected concerted activi-ties, thus interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them by Sec-tion 7 of the Act.sChrysler Credit Corp,241 NLRB 1079 (1979)s See generallyPsis PlumbingCo,138 NLRB 716 (1962). FOURJAY INDUSTRIES3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERThe Respondent, Fourjay Inudustries Inc., Dayton,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Discharging or otherwise denying employment toemployees because they concertedly complain abouttheir working conditions or engage in protected concert-ed activities.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Tara Gardner and Marilyn McKinney imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits sufferedIf no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses281as a result of the discrimination against them, in themanner set forth in the remedy section of the decision.{b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Remove from its files any reference to the unlawfuldischarges of Tara Gardner and Marilyn McKinney andnotify the employees in writing that this has been doneand that the discharges will not be used against them inany way.(d) Post at its Dayton, Ohio facility copies of the at-tached notice marked "Appendix."8 Copies of the notice,on forms provided by the Regional Director for Regionnine, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-'tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "